Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This is in reply to an application filed on April 30, 2019.  

Drawings
3.	The drawings filed on April 30, 2019 are accepted. 

Specification
4.	The specification filed on April 30, 2019 is also accepted.

Priority
5.	This is a continuation application that is a continuation of application 16398470, filed 04/30/2019 Claims Priority from Provisional Application 62667804, filed 05/07/2018. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 05/07/2018.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  “RE data” is assumed set of values of qualitative or quantitative variables about one or more data that has stored in or used by a computer.   It will make the claim .  Appropriate correction is required.


Internet Communications

7.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US Pub. No. US 2007/0067203 A1, hereinafter “Gil”) in view of Oh et al. (US Pub. No. US 2019/0234972 A1, hereinafter “Oh”).

Gil provides portable standalone data collection device including at least one measuring unit enabling to detect and record real-time customer activities and characteristics including verbal and vocal responses relating to merchandise within the service area, analyzing module for filtering measured data and transmission module for conveying filtered data through wireless data network to at least one terminal.
Trim relates generally to wireless communication networks and more specifically to intelligently migrating and delivering datasets to mobile Internet of Things devices using a service orchestration layer of a fifth-generation network.

As per claim 1, Gil discloses a method for analyzing properties within a real time or recoded transmissions (fig. 1  and furthermore see Abstract discloses portable standalone data collection device including at least one measuring unit enabling to detect and record real-time customer activities”, for example), comprising: collecting, using at least one sensor, RE data in one or more spectrums associated with the devices (fig. 2 and furthermore para. 0014 discloses system and a method for data collection from a point of sale, product display area, or point of service area, that includes a data receiving and processing center. The system is stand-alone and portable and collects real-time data about the customers, for example); converting, using a processor, the collected RF data into a digital communication; extracting, using a processor, metadata properties from the digital communications (para. 0030 discloses sensor mechanism which can be integrated into the proposed system is a radio frequency identifier (RFID) sensor 145 and para. 0003, 0028 discloses a sensor pad that can be installed on a display shelf. The controller of the sensor pad sends the data collected by it to a remotely located server that is managed by the inventory sensing service provider. This server converts the information in the reports into inventory data and stores this data in a database that customers of the inventory service can access remotely, for example, for example).



Trim disclose determining, using a processor, device details; identifying, using any combination of a database local or remote machine learning (fig. 2 and furthermore para. 0034 discloses Data migration and delivery manager 218 includes machine learning component 220. Machine learning component 220 may be, for example, an artificial intelligence program or the like. Data migration and delivery manager 218 utilizes machine learning component 220 to detect, analyze, and learn data access patterns of mobile IoT client devices and intelligently generate dataset delivery plans for these mobile IoT client devices, for example) , authentication system and or remote information source(s) as specifically as possible based on the available metadata; cataloging, using a database, session and device details for each device detected; and exporting, using an external connection, data collected and or cataloged (fig. 5, furthermore para. 0077 discloses data migration and delivery manager 520 includes a speech-to-text component, a boundary extractor, a boundary map coordinate identifier, a map-based classifier, a location-based classifier, a content delivery search component, a travel type identifier, a travel-oriented data classifier, a media metadata map compare component, a notifier, an auto-delivery manager, and an incident cycle manager, for example). 

Gil and Trim are analogous art because they both are directed to intelligently migrating and delivering datasets to mobile Internet of Things devices using a service orchestration layer of a fifth-generation network, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gil with the specified features of Trim because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Trim with the teaching of Gil in order for Migrating and delivering datasets to mobile Internet of Things (IoT) devices  (Trim: Abstract).

As per claim 2 as applied above in claim1, the method of Gil as modified Trim discloses wherein the collected RF transmissions have no predetermined size (fig. 1 of Gil show sensor mechanism, which can be integrated into the proposed system, is a radio frequency identifier (RFID) sensor 145. Provided that RFID tags are attached to each product, the RFID sensor 145 can give an indication as for the number of products in the point of sale at any given moment, for example). 

As per claim 3 as applied above in claim1, the method of Gil as modified Trim discloses further comprising collecting any number or transmissions on any number of frequencies simultaneously only limited by the hardware's capabilities on which this method is implemented ( fig. 1 of Gil and furthermore para. 0029 of Gil discloses combined with the speech recognition sensor unit (fig. 1 elements 150, sound unit and element 155, speech recognition sensor) the system may offer customers the chance to participate in a short survey by posing questions to them and recording their responses (i.e. collecting transmissions or data) using the speech recognition sensor unit or a touch screen. The system may then be used for gathering valuable information from potential customers in real time, for example and see para. 0032 of Gil).  

As per claim 4 as applied above in claim1, the method of Gil as modified Trim discloses comprising further comprising collecting RF transmissions on any combination of storage methods including, on chip such as within CAM\TCAM or other local chip storage (para. 0016 of Trim, for example), in system memory such as in RAM and/or other high-speed volatile memory (para. 0025 of Trim discloses server 104 and server 106 connect to network 102, along with storage 108. Server 104 and server 106 may be, for example, server computers with high-speed (i.e. high-speed memory) connections to network 102. Furthermore, fig. 1 of Gil show a microprocessor unit 105 and a memory unit 110. The controller 100 collects the data from the different sensors), and/or on system long-term storage such as a hard disk, and/or exported to a remote system (fig. 1 of Gil show a microprocessor unit 105 and a memory unit 110. The controller 100 collects the data from the different sensors and Para. 0032 of Gil discloses the information which is gathered by each data collection unit is sent to a central remote database, a location identification field may be automatically added by the data from the GPS sensor 185, for example).  

As per claim 5 as applied above in claim1, the method of Gil as modified Trim discloses further comprising converting the collected RF data into data frames based on an applied receiver/decoder method (fig. 1 of Gil and furthermore para. 0030 of Gil discloses sensor mechanism which can be integrated into the proposed system is a radio frequency identifier (RFID) sensor 145, for example, for example). 
 
As per claim 6 as applied above in claim1, the method of Gil as modified Trim discloses further comprising specifying statically and/or, select dynamically receiver/decoder method based on RF spectrums and or receipt power and or observed previous pattern behavior to determine encoding utilized (para. 0004 of Gil discloses automatic means for gathering customer behavior at the point of sale rely on receiving peripheral resources from the retail store selling the product, such as power sources and communication lines, for example).  

As per claim 7 as applied above in claim 6, the method of Gil as modified Trim discloses further comprising applying any combination of receiver/decoder methods to any number of collected transmission simultaneously (para. 003, 0028 of Gil discloses the controller of the sensor pad sends the data collected by it to a remotely located server that is managed by the inventory sensing service provider. This server converts the information in the reports into inventory data and stores this data in a database that customers of the inventory service can access remotely, for example). 

As per claim 8 as applied above in claim 1, the method of Gil as modified Trim further discloses extracting metadata through applying frame format (fig. 5 or Trim, furthermore para. 0077 or Trim discloses data migration and delivery manager 520 includes a speech-to-text component, a boundary extractor, a boundary map coordinate identifier, a map-based classifier, a location-based classifier, a content delivery search component, a travel type identifier, a travel-oriented data classifier, a media metadata map compare component, a notifier, an auto-delivery manager, and an incident cycle manager, for example). 

As per claim 9 as applied above in claim 1, the method of Gil as modified Trim further discloses extracting from the data frames metadata properties based frame format, both common properties such as speed offerings, and service capabilities as well as proprietary, uniquely identifying information such as an identifying hash or Certificate key (fig. 5 or Trim, furthermore para. 0077 or Trim discloses data migration and delivery manager 520 includes a speech-to-text component, a boundary extractor, a boundary map coordinate identifier, a map-based classifier, a location-based classifier, a content delivery search component, a travel type identifier, a travel-oriented data classifier, a media metadata map compare component, a notifier, an auto-delivery manager, and an incident cycle manager, for example). 

As per claim 10 as applied above in claim 9, the method of Gil as modified Trim further discloses specifying statically and/or, select dynamically, the frame format in use based on RF spectrums detected on, U. S. PATENT APPLICATION OF G. KORRUB- PAGE 10Attorney Docket No.: GK-500-003 and or the method utilized in claim 5 and or observed previous pattern behavior to determine frame format utilized (fig. 1 of Gil and furthermore para. 0030 of Gil discloses sensor mechanism which can be integrated into the proposed system is a radio frequency identifier (RFID) sensor 145, for example).  

As per claim 11 as applied above in claim 10, the method of Gil as modified Trim further discloses applying any combination of receiver/decoder methods to any number of collected transmission simultaneously (para. 003, 0029 of Gil disclose the controller of the sensor pad sends the data collected by it to a remotely located server that is managed by the inventory sensing service provider. This server converts the information in the reports into inventory data and stores this data in a database that customers of the inventory service can access remotely, for example).  

As per claim 13 as applied above in claim 1, the method of Gil as modified Trim further discloses exporting data as collected, and/or at any point during execution of the method as described in claim 1, including any digests and/or other relevant data for system operations (para. 003, 0028 of Gil discloses the controller of the sensor pad sends the data collected by it to a remotely located server that is managed by the inventory sensing service provider. This server converts the information in the reports into inventory data and stores this data in a database that customers of the inventory service can access remotely, for example).

As per claim 14 as applied above in claim 1, the method of Gil as modified Trim further discloses exporting to any number of external targets simultaneously in any number of formats through any number of transport (figs 2, 7 and 8 of Gil show the Weighing mat sensor 270 may communicate with the system's controller 100 by wireless means 700 as illustrated in FIG. 8, or, as illustrated in FIG. 7, by wired means 495. Combined with data from the height IR sensors 215 or 400, 410 and 420, for example).  

As per claim 15, Gil discloses system for analyzing properties within a real-time or recorded transmissions comprising (fig. 1  and furthermore see Abstract discloses portable standalone data collection device including at least one measuring unit enabling to detect and record real-time customer activities”, for example),: a processor (fig. 1 depicted the device is a controller 100 which includes a microprocessor unit 105 and a memory unit 110, for example); a network communication interface (; and a memory coupled to the processor (para. 0017 discloses device is a controller 100 which includes a microprocessor unit 105 and a memory unit 110, for example).

Gil fails to explicitly disclose wherein the processor is configured to analyze metadata properties within a transmission for proposes of identifying the device with varying levels of specificity. 

Trim disclose wherein the processor is configured to analyze metadata properties within a transmission for proposes of identifying the device with varying levels of specificity (fig. 5, furthermore para. 0077 discloses data migration and delivery manager 520 includes a speech-to-text component, a boundary extractor, a boundary map coordinate identifier, a map-based classifier, a location-based classifier, a content delivery search component, a travel type identifier, a travel-oriented data classifier, a media metadata map compare component, a notifier, an auto-delivery manager, and an incident cycle manager, for example). 
Gil and Trim are analogous art because they both are directed to intelligently migrating and delivering datasets to mobile Internet of Things devices using a service orchestration layer of a fifth-generation network, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gil with the specified features of Trim because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Trim with the teaching of Gil in order for Migrating and delivering datasets to mobile Internet of Things (IoT) devices  (Trim: Abstract). 

As per claim 16 as applied above in claim 15, the method of Gil as modified Trim further discloses wherein the system may collect locally through connected communication sensor array(s) and/or remotely through distributed sensor array(s) communicating over a communication network(s) (fig. 1 of Trim show  Network data processing system 100 contains network 102, which is the medium used to provide communications links between the computers, mobile IoT devices, and other devices connected together within network data processing system 100. Network 102 may include connections, such as, for example, wire communication links, wireless communication links, and fiber optic cables, for example). 

9.	Claims 12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US Pub. No. US 2007/0067203 A1, hereinafter “Gil”) in view of Oh et al. (US Pub. No. US 2019/0234972 A1, hereinafter “Oh”), further in view of Whelan, III et al. (2019/0384956 A1, hereinafter “Whelan”). 

Whelan provide database systems and cloud services, and in particular to systems and methods for device fingerprinting, and tracking and management of the device using the fingerprint. 

As per claim 12 as applied above in claim 1, the method of Gil as modified Trim discloses all claimed language except for identifying devices by the "fingerprint" of their metadata, using any combination of a database local or remote, machine learning and or remote information source(s) as specifically as possible based on the available metadata.

Whelan discloses identifying devices by the "fingerprint" of their metadata, using any combination of a database local or remote, machine (Abstract: The fingerprint or unique device ID may be compared to a fingerprint or device ID stored on the database system associated with a user's access credentials to determine a match percentage and furthermore, fig 1 and para. 0048 discloses the communications over the air or through a wire by generating or otherwise producing radio waves to transmit data to one or more other devices, and converting received signals into usable information, such as digital data, which may be provided to one or more other components of user system 12. To communicate (e.g., transmit/receive) with the database system 16, the user system 12 using the communications system 12E may establish link 15 with network interface 20 of the database system 16, for example). 

Gil as modified by Trim and Whelan are analogous art because they both are directed to methods for tracking and managing a device that connects to a database system, including connecting to a web application at least partially running on the database system, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gil as modified by Trim with the specified features of Whelan because they are from the same field of endeavor.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the Abstract). 

As per claim 17 as applied above in claim 15, Gil as modified by Trim and further modified by Whelan discloses where a database(s) of known fingerprints may be stored locally, and or over a network (fig. 2 of Whelan show block 208, following positive authentication, the generated fingerprint is compared with at least one stored fingerprint associated with the access credentials. A given set of access credentials may have one or more fingerprints or device IDs associated with it. For example, access credentials and associated device fingerprints may be stored in a tenant database 22 when method 200 is implemented on a multi-tenant system, as depicted in FIG. 1B. In another example, where a database system 16 is specified for a single controlling entity, the access credentials and associated device fingerprints may be stored in a single system-wide database for database system 16, for example).

As per claim 18 as applied above in claim 17, Gil as modified by Trim and further modified by Whelan discloses where the fingerprint database(s) are used to identify devices based on the fingerprint as processes is compared either in whole or in part (fig. 3 step block 302 of Whelan discloses, the generated fingerprint and stored fingerprint to be compared may be split into their individual vector hashes, for example). 

As per claim 19 as applied above in claim 18, Gil as modified by Trim and further modified by Whelan discloses where the fingerprint may also be further analyzed in place of or in conjunction with machine learning techniques (para. 0034 of Trim discloses Data migration and delivery manager 218 includes machine learning component 220. Machine learning component 220 may be, for example, an artificial intelligence program or the like. Data migration and delivery manager 218 utilizes machine learning component 220 to detect, analyze, and learn data access patterns of mobile IoT client devices and intelligently generate dataset delivery plans for these mobile IoT client devices, for example). 

As per claim 20 as applied above in claim 17, Gil as modified by Trim and further modified by Whelan discloses where the fingerprint database(s) may be updated with information dynamically as devices are discovered and identified (fig. 2 of Whelan block 222 show, following administrative approval and/or secondary authentication, the fingerprint or ID stored with the access credentials may be updated with the generated fingerprint, if the generated fingerprint varies from the stored fingerprint, viz. the match percentage from comparing the generated fingerprint with the stored fingerprint falls below the predetermined threshold, for example). 

As per claim 21 as applied above in claim 19, Gil as modified by Trim and further modified by Whelan discloses where machine learning techniques may be updated dynamically as devices are discovered and identified (fig. 7, steps 702-704 of Trim illustrated when the computer receives an indication that a mobile IoT device needs a dataset delivered to the mobile IoT device based on historical and real-time data corresponding to the mobile IoT device (step 702). In addition, the computer determines a frequency at which the dataset is to be updated to be current (step 704), for example).

Pertinent Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Oh et al. (US Pub. No. US 2019/0234972 A1) provides a supply chain involves a sequence of processes that relate to manufacturing and supply of various products. IoT technologies enable instantaneous data transfers thereby facilitating real-time monitoring of conditions of the products along the supply chain, Wang et al. (US Pub. No. US 2002/0083060 A1) provides a system for implementing the above method, containing a landmarking object for computing the particular locations, a fingerprinting object for computing the fingerprints, a database index containing the file locations and fingerprints for the media files, and an analysis object. The analysis object implements the method by locating matching fingerprints in the database index, generating correspondences, and analyzing the correspondences to select the winning media file, Anglin, JR. et al. (US Pub. No. US 2007/0255115 A1) provides a remote fingerprint device attached to a cellular or Personal Communications Service (PCS) wireless phone to fingerprint a suspect, which fingerprint is transmitted to an analyst for review and matching to fingerprint databases and Lee (US Pub. No. US 2019/0362727 A1) provide a step of streaming real-time images collected from the content input/output device to the user terminal, wherein the pre-stored animal sound translation algorithm is an algorithm for detecting and analyzing notes, intervals, and scales of the sound data, performing transposition, and then extracting emotions by comparing with pre-stored reference data of the communication.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
January 15, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434